Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 2, 2015

                                     No. 04-15-00590-CR

                                 Ex Parte Stephen POLASEK,
                                           Appellant

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR8647
                        Honorable Andrew Carruthers, Judge Presiding

                                        ORDER
       Appellant’s brief was due to be filed on or before October 19, 2015; however, it has not
yet been filed. Because no brief has been filed, it is ORDERED appellant show cause in writing
within ten days from the date of this order why this appeal should not be dismissed for want of
prosecution. TEX. R. APP. P. 38.8(a).
       Response should include a reasonable explanation for failure to timely file the brief and
should demonstrate affirmative steps taken to remedy the deficiency. If appellant intends for the
response to act as a motion for extension of time, it must comply with Rule 10.5 of the Texas
Rules of Appellate Procedure and the Fourth Court of Appeals’ local rules. If appellant no
longer wishes to pursue this appeal, the response should include a motion to dismiss.

       If this Court does not receive an adequate response within ten days, the appeal will be
dismissed for want of prosecution. TEX. R. APP. P. 38.8(a)(1).




                                                    _________________________________
                                                    Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court